Citation Nr: 1810951	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  06-24 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a disability manifested by shortness of breath, including Chronic Obstructive Pulmonary Disease (COPD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1970 to June 1972, from October 1978 to April 1979, and from July 1979 to February 2001.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing.  A transcript of the proceeding is of record.

This case was most recently before the Board in April 2017, when this and another service-connection claim were remanded so the Agency of Original Jurisdiction (AOJ) could further assist the Veteran in the their development, including by obtaining additional medical nexus opinions.  While the claims were on remand, the AOJ issued a rating decision in November 2017 granting service connection for sinusitis and assigning a 10 percent disability rating, effective December 8, 2003.  In response, the Veteran has not appealed either that disability rating or effective date assigned for this now service-connected disability, so that claim is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream" issues).

Additionally, however, upon completion of the remaining development requested by the Board, the AOJ continued to deny this remaining service-connection claim for a disability manifested by shortness of breath, as reflected in a November 2017 Supplemental Statement of the Case (SSOC).  So the AOJ returned this claim to the Board for further appellate review.  There was compliance, certainly the acceptable substantial compliance, with the Board's April 2017 remand instructions in further developing this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Consequently, the Board is proceeding with its adjudication of this remaining claim.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's diagnosed respiratory disorder (COPD) is etiologically related to or the result of his active military service, including his exposure to chemicals.


CONCLUSION OF LAW

The criteria are not for entitlement to service connection for a disability manifested by shortness of breath, including COPD.  38 U.S.C. §§ 1101, 1103, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.300, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).


In a March 2004 letter, the Veteran was informed of what evidence was required to substantiate his claims and of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  Additionally, this letter notified him of the criteria for assigning a "downstream" disability rating and an effective date once service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran also was afforded ample notice of the applicable law and requirements for substantiating his claim in the June 2006 Statement of the Case (SOC), as well as in additional Supplemental SOCs (SSOCs) since issued.  He has had ample opportunity to respond or supplement the record and has not alleged that any notice was less than adequate.  Therefore, the Board finds that VA's duty to notify is satisfied.

Regarding the duty to assist, the claims file contains the Veteran's service treatment records (STRs), relevant post-service medical records, and his written contentions and the transcript of his hearing testimony.  Neither he nor his representative has identified, nor does the record otherwise indicate, any other evidence relevant to this claim that is obtainable and has not been obtained.  Further, the Veteran was afforded VA compensation examinations and opinions resultantly provided concerning this claim, particularly addressing the purported relationship or correlation between this claimed disability and his military service.  Upon review of the medical evidence, the Board concludes that these examination reports, opinions, and the other medical records in the file, especially when considered collectively, so in the aggregate, are adequate for the purpose of rendering a decision in this case.  More examination and opinions are not needed.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate this claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.


II.  Service Connection for Shortness of Breath

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to successfully establish service connection, there must be competent and credible evidence showing (1) a current disability; (2) an in-service incurrence or aggravation of a relevant disease or an injury; and (3) a nexus or link between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain "chronic diseases" may be presumed to have been incurred in service if they manifest to a degree of 10 percent or more within one year of a Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption is rebuttable by probative evidence to the contrary.  Id.

When a chronic disease is shown in service, sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To be "shown in service," the disease identity must be established and the diagnosis must not be subject to legitimate question.  Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013); see also 38 C.F.R. § 3.303(b).  There is no "nexus" requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease.  Walker, 708 F.3d at 1336.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

The Veteran's post-service treatment records establish that his claimed disability manifested by shortness of breath has been clinically diagnosed as COPD.  See September 2016 VA Examination Report (clarifying that Veteran's diagnosis is COPD rather than more specifically chronic bronchitis and/or emphysema).  Consequently, there is competent medical evidence of his claimed disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).

As already alluded to, however, there still must also be competent and credible (i.e., probative) evidence of a relationship or correlation ("nexus") between the Veteran's claimed disability and his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."). And, unfortunately, after reviewing the evidence, the Board finds that service connection must be denied because the preponderance of the evidence is against this posited correlation.

At the outset, the Board notes that around the time when the Veteran originally filed his claim, he indicated that he was exposed to airborne asbestos during a "rehab" of his office for a several-week period.  He further stated that "afterwards the area was sealed off and workers were required to wear respirators during the remainder of the rehab."  See August 2005 Statement.  He does not maintain, nor does the evidence support a finding of, an asbestos-exposure-related disease, i.e. the most common disease resulting from exposure to asbestos is interstitial pulmonary fibrosis (asbestosis).  See also Private Radiology Report dated Apr. 24, 2003 (indicating that there is no pleural thickening or interstitial lung disease shown to suggest asbestos exposure).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  None of these diseases are shown here, and the following discussion therefore will address other theories of causation the Veteran has alleged.

An STR dated in August 2000 indicates the Veteran complained of having shortness of breath.  He has asserted that his shortness of breath began during his military service and has continued ever since.  However, to the extent he is asserting that he has had continuing or ongoing problems with his lungs since service, difficulty breathing in particular, this notion of showing continuity of symptomatology since service only applies to the disorders specifically defined as "chronic" according to 38 C.F.R. § 3.309(a), and COPD/emphysema is not such a condition.  See Walker, supra.

The Veteran further indicated in his August 2005 statement that he was also exposed to various chemicals during service, such as:  aircraft paints, strippers, primers, and thinners; PD-680; MEK; Trico ethylene; Met Ethel Keytone; NHL concentrate; JP-4 Jet Fuel; and, Hydraulic Fluid and synthetic jet engine oils mil-7808.  See also February 2014 Board Hearing Tr. at 4, 5 (testifying that his lung disorder is the result of continuously inhaling gases, fumes, and chemicals while performing aircraft maintenance duties in service).

Additionally, however, the Veteran has readily acknowledged that he smoked throughout his military career.  See, e.g., Apr. 2003 Medical Record (reporting that he likes to smoke first thing in the morning); Mar. 2004 VA Examination Report (reporting a history of smoking for about 25 years; noted that he was still smoking at the time of the examination); Aug. 2005 Statement (indicating that he smoked no more than a pack a day for the majority of his career); and, Feb. 2014 Board Hearing Tr. at 9, 10 (noting that he was a smoker, but stopped over a year ago).


VA regulations prohibit service connection for any disability related to chronic tobacco use (smoking) for claims, as here, received by VA after June 9, 1998.  See 38 U.S.C. § 1103; 38 C.F.R. § 3.300.  However, service connection is not prohibited if the disability can be service connected on some basis other than a Veteran's use of tobacco products during service, or if the disability became manifest during service.  See 38 U.S.C. § 1103(a); 38 C.F.R. § 3.300(b)(1).

Turning to review of the medical evidence of record, it shows the Veteran was afforded VA compensation examinations and opinions were provided concerning his claim.  Specifically, after conducting a physical examination of the Veteran and extensively reviewing the claims file, a January 2016 VA examiner concluded that the diagnosed COPD "is due to [the Veteran's] chronic tobacco use for 40+ years before he quit 4.5 years ago."  The examiner also addressed several epidemiologic studies indicating tobacco smoking is "overwhelmingly the most important risk factor for COPD."  Pertinently, the examiner highlighted one such study that found that subjects who smoked cigarettes throughout a 25-year observation period were more likely than non-smokers to develop COPD.  In June 2016, the Board requested that another opinion be obtained to further address the etiology of the Veteran's condition.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

An addendum opinion consequently was obtained in September 2016.  The examiner first clarified that the Veteran's actual diagnosis, for his variously diagnosed lung disability, is COPD.  Next, regarding the etiology of this disease, the examiner concluded that the Veteran's COPD is from his history of tobacco smoking.  In support of this determination, the examiner substantively addressed the numerous evidence of record indicating the Veteran's smoking has caused his lung condition.  See, e.g., Aug. 1997 Private Medical Record (noting one pack per day since 18 years old); Mar. 2004 VA Examination Report (noting 25-year history of smoking); Oct. 2012 Private Medical Record (diagnosing tobacco use disorder and COPD, as well as noting that Veteran was still smoking).  Also, another VA medical opinion was provided more recently in April 2017, echoing the findings and conclusions contained in the prior examination reports - all to the effect that it is the Veteran's chronic smoking that is the source or cause of his COPD.

In January 2017 the Veteran submitted medical records from his private physician, Dr. H.W., confirming this diagnosis of COPD.  Dr. H.W. indicated that he had "discussed the diagnosis and causes of COPD" with the Veteran.  Most importantly, however, Dr. H.W. stated that he was "in agreement that [the Veteran's] COPD is caused from tobacco."  Dr. H.W. noted the Veteran was not interested in follow-up pulmonary function tests (PFTs) or initiating pharmacologic therapy and that he had quit smoking five years earlier.  See Dr. H.W. Record dated Dec. 7, 2016.

Based on these VA and private medical opinions, the Board finds that the evidence is against granting service connection for a lung disorder, diagnosed as COPD.  Precedent opinions of VA's General Counsel have discussed the cause-and-effect correlation between chronic smoking and the eventual development of respiratory disorders, such as COPD.  See VAOPGCPREC 2-93 (Jan. 13, 1993) and VAOPGCPREC 19-97 (May 13, 1997).  And indeed, as is the case here, for claims filed on or after June 9, 1998, there is an express prohibition against granting service connection for any disability resulting from injury or disease attributable to chronic smoking.  38 U.S.C. § 1103; 38 C.F.R. § 3.300.

Accordingly, to the extent the medical evidence addresses whether the Veteran's COPD is due to his active military service, including his reported exposure to chemicals, as opposed to his extensive history of smoking, the preponderance of this evidence indicates his COPD is not attributable to his military service.  There is no competent and credible medical opinion refuting this conclusion or otherwise relating his COPD to his service.  See Watson, 4 Vet. App. at 314.  The Veteran is competent to report his symptoms, but his reports must be weighed against the medical evidence of record.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau, supra.  Furthermore, as the question of causation extends beyond an immediately observable cause-and-effect relationship, he is incompetent to render a diagnosis or address etiology in this instance since COPD is a complex, not simple, medical condition.  Although lay persons are competent to provide opinions on some medical issues, see, e.g., Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue of whether the Veteran's COPD is etiologically related to his military service falls outside the realm of common knowledge of a lay person.  

Consequently, his statements addressing the etiology of his COPD are not probative.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation);

Accordingly, as the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  Consequently, service connection for a disability manifested by shortness of breath, including COPD, is denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

This claim of entitlement to service connection for a disability manifested by shortness of breath, including COPD, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


